UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
CLINTON L. MOORMAN, JR.,             )
                                     )
                  Plaintiff,        )
                                     )
      v.                            )   Civil Action No. 13-0640 (ABJ)
                                     )
UNITED STATES, et al.,               )
                                     )
                  Defendants.        )
____________________________________)

                                 MEMORANDUM OPINION

       Plaintiff Clinton L. Moorman has filed a complaint against the United States, F.B.I.,

D.E.A., and other unnamed defendants. 1 Plaintiff contends that defendants have “allowed illegal

drugs to flourish in Drug [sic] markets” in violation of “federal laws.” 2 Compl. at 1. In addition,

plaintiff alleges “negligence, racketeering, Gross Negligence, Corruption of offices and officers,

Invasion of privacy, . . . undue influence, undue influence by subliminal electronic suggestion

and surveillance, [and] theft of intellectual property” by defendants.       Id.   Plaintiff further

maintains that he has “been robbed numerous times even by police,” that he is “illegally profiled

and continuously surveilled by authorities,” and that “authorities” have tampered with his mail.

Id. at 2. Finally, plaintiff claims he has “been obstructed from justice,” prevented from filing

court documents, and that his “documents” have not been “properly entertained.” Id.

1        Plaintiff’s “Supplement” to his complaint additionally names the Office of National Drug
Control Policy. Compl. at 4.
2        Plaintiff’s complaint does not specify which statutes defendants have allegedly violated.
The Court notes, however, that plaintiff indicated on his Civil Cover Sheet that his cause of
action arose under 42 U.S.C. § 1983. This statute applies only to state officials. See Wyatt v.
Cole, 503 U.S. 158, 161 (1992) (citation omitted) (“The purpose of section 1983 is to deter state
actors from using the badge of their authority to deprive individuals of their federally guaranteed
rights . . . .”). As plaintiff names only the United States and federal agencies as defendants, a
section 1983 claim is not available to him.
       Plaintiff seeks $100 million in damages. Id. at 3. He further asks this Court to “end the

harassment and invasion of privacy,” to allow his cases in Florida, Texas, and California to be

“justly heard,” and to prevent the sale and abuse of drugs in “states like Colorado and California

that allow drug use by prescription.” Id. at 2-3. Lastly, he requests that his record “in Florida

and elsewhere” be expunged and that this Court “stop the breakins to [his] residences.” Id. at 3.

       “Federal courts are courts of limited jurisdiction.        They possess only that power

authorized by Constitution and statute, which is not to be expanded by judicial decree. It is to be

presumed that a cause lies outside this limited jurisdiction, and the burden of establishing the

contrary rests upon the party asserting jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 377 (1994) (internal citations omitted). In addition, “‘[i]t is axiomatic that subject

matter jurisdiction may not be waived, and that courts may raise the issue sua sponte.’”

NetworkIP, LLC v. FCC, 548 F.3d 116, 120 (D.C. Cir. 2008), quoting Athens Cmty. Hosp., Inc.

v. Schweiker, 686 F.2d 989, 992 (D.C. Cir. 1982). Indeed, a federal court must raise the issue

because it is “forbidden – as a court of limited jurisdiction – from acting beyond [its] authority,

and ‘no action of the parties can confer subject-matter jurisdiction upon a federal court.’” Id.,

quoting Akinseye v. District of Columbia, 339 F.3d 970, 971 (D.C. Cir. 2003).

       A district court may dismiss a complaint sua sponte pursuant to Federal Rule of Civil

Procedure 12(h)(3), when it is evident that the court lacks subject-matter jurisdiction. See Evans

v. Suter, No. 09-5242, 2010 WL 1632902 (D.C. Cir. Apr. 2, 2010), citing Hurt v. U.S. Court of

Appeals for the D.C. Cir., No. 07-5019, 2008 WL 441786 (D.C. Cir. Jan. 24, 2008); Scholastic

Entm’t, Inc. v. Fox Entm’t Grp., Inc., 326 F.3d 982, 985 (9th Cir. 2003); Zernial v. United States,

714 F.2d 431, 433–34 (5th Cir. 1983). Subject matter jurisdiction is lacking where a complaint

“is patently insubstantial presenting no federal question suitable for decision.”        Tooley v.



                                                 2